     Case 3:17-cv-00105-MEM-DB Document 37 Filed 01/06/21 Page 1 of 3



                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

LENNY CAIN,                           :
                                          CIVIL ACTION NO. 3:17-0105
                   Petitioner         :
                                               (JUDGE MANNION)
            v.                        :

WARDEN SPAULDING,                     :

                   Respondent         :

                                  ORDER

      Petitioner, Lenny Cain, an inmate confined in the Allenwood Federal

Correctional Institution, White Deer, Pennsylvania, filed the instant petition

for a writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc. 1). Presently

before the Court is Petitioner’s motion for appointment of counsel (Doc. 35).

For the following reasons, the Court will deny the motion.



Discussion

      Although prisoners have no constitutional or statutory rights to

appointment of counsel in federal habeas corpus proceedings, Coleman v.

Thompson, 501 U.S. 772, 752 (1991), the court has broad discretionary

power to appoint counsel to a financially eligible habeas petitioner if “the

interests of justice so require. . .” See 18 U.S.C. §3006A(a)(2); see also

Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace,
     Case 3:17-cv-00105-MEM-DB Document 37 Filed 01/06/21 Page 2 of 3




6 F.3d 147, 153 (3d Cir. 1993). The United States Court of Appeals for the

Third Circuit has stated that appointment of counsel for an indigent litigant

should be made when circumstances indicate “the likelihood of substantial

prejudice to him resulting, for example, from his probable inability without

such assistance to present the facts and legal issues to the court in a

complex but arguably meritorious case.” Smith-Bey v. Petsock, 741 F.2d 22,

26 (3d Cir. 1984).

     The initial determination to be made by the court in evaluating the

expenditure of the “precious commodity” of volunteer counsel is whether the

petitioner’s case has some arguable merit in fact and law. Montgomery, 294

F.3d at 499. If a petitioner overcomes this threshold hurdle, other factors to

be examined are:

     1.    the claimant’s ability to present his or her own case;
     2.    the difficulty of the particular legal issues;
     3.    the degree to which factual investigation will be necessary and
           the ability of the claimant to pursue investigation;
     4.    the claimant’s capacity to retain counsel on his or her own behalf;
     5.    the extent to which the case is likely to turn on credibility
           determinations; and
     6.    whether the case will require testimony from expert witnesses.

Montgomery, 294 F.3d at 499 (citing Tabron, 6 F.3d at 155-57).

     As an initial matter, the petition appears to have arguable merit.

However, Cain fails to set forth circumstances warranting appointment of

                                    -2-
        Case 3:17-cv-00105-MEM-DB Document 37 Filed 01/06/21 Page 3 of 3




counsel. Tabron, supra, at 155-56. In his petition, Cain, demonstrates the

ability to present comprehensible arguments. The legal issues in this case

are relatively clear and will not require expert testimony. Furthermore,

despite his incarceration, investigation of the facts does not seem beyond

Cain’s capabilities.

        Based on the foregoing, it does not appear that Cain will suffer

prejudice if allowed to prosecute this case on his own. Furthermore, this

court’s duty to construe pro se pleadings liberally, Haines v. Kerner, 404 U.S.

519 (1972), coupled with Cain’s apparent ability to litigate this action, militate

against the appointment of counsel. Hence, the court will deny Cain’s motion

for appointment of counsel. In the event, however, that future proceedings

demonstrate the need for counsel, the matter may be reconsidered either

sua sponte or upon motion of Petitioner.

        IT IS HEREBY ORDERED THAT Petitioner’s motion for appointment

of counsel (Doc. 35) is DENIED.



                                     s/ Malachy E. Mannion
                                     MALACHY E. MANNION
                                     United States District Judge

Dated: January 6, 2021
17-0105-03




                                      -3-
